DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (US 5,053,670).
Regarding Claim 1, Kosugi discloses a rotary-to-linear motion converter (see Title) comprising: 
A drive portion including a vibrating portion vibrating by a piezoelectric body (2) and a convex portion (3) coupled to the vibrating portion (see Fig. 3). 
A housing (5).
A rotating member (6) including a first screw portion (35) which has a tube shape (see Fig. 3) and a driven (7) surface that contacts the convex portion (see Fig. 3) and that receives driving force of the drive portion (see Col. 3 Lines 42-45), the rotating member pivoting around an axial center relative to the housing (see Fig. 3). 
A linearly moving member (12) including a columnar axial portion extending along a central axis (12a) and a second screw portion (40) being provided at one end (see Fig. 3, right side as the figure is oriented) of the columnar axial portion along the central axis (see Fig. 3) and inserted into the tubular first screw portion for threadably engaging with the first screw portion (see Fig. 3). 
A first restricting portion (14) that is disposed at the housing and that is fixed to a driving end (see Fig. 3, left side as the figure is oriented) of the linearly moving member to restricts rotation of the linearly moving member (see Fig. 3).
Wherein the driving end is the other end of the columnar axial portion opposite to the one end of the columnar axial portion (see Fig. 3).
Regarding Claim 2, Kosugi further discloses the rotary-to-linear motion converter according to claim 1, wherein the driven surface is orthogonal to the axial center (see Fig. 3), and the vibrating portion and the convex portion are arranged in a direction parallel to the axial center (see Fig. 3).
Regarding Claim 4, Kosugi further discloses the rotary-to-linear motion converter according to claim 1, further comprising: a base supporting the rotating member (see Examiner’s annotated version of Kosugi’s Fig. 3, hereinafter “Figure A”).
A bearing (see Figure A) positioned between the rotating member and the base (see Figure A).

    PNG
    media_image1.png
    499
    795
    media_image1.png
    Greyscale

Regarding Claim 5, Kosugi further discloses the rotary-to-linear motion converter according to claim 4, wherein the bearing is a thrust bearing (see Figure A), and a thrust direction of the thrust bearing is along the axial center (see Figure A).
Regarding Claim 6, Kosugi further discloses the rotary-to-linear motion converter according to claim 1, wherein the housing is provided with a rotating member support portion (see Figure A, showing an inner bearing race attached to the housing) that is positioned below the driven surface (see Figure A, note that “below” is an orientation term that depends on the orientation of the overall actuator), the rotary-to-linear motion converter further comprises a second restricting portion (see Figure A, showing the ball of a bearing) disposed below the rotating member (see Figure A) and restricting displacement of the rotating member in a direction along the axial center by bringing the second restricting portion into contact with the rotating member support portion (see Figure A, noting that the bearing will restrict axial movement of the rotating member).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658